Case 3:20-cv-02202-L-BLM Document 11 Filed 11/19/20 PageID.130 Page 1 of 2



 1
 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
     PIA MCADAMS, on behalf of herself                 Case No. 3:20-cv-2202-L-BLM
11   and those similarly situated,
                                                       ORDER GRANTING
12                    Plaintiff,                       NATIONSTAR MORTGAGE
                                                       LLC D/B/A/ MR. COOPER’S EX
13          v.                                         PARTE APPLICATION TO
                                                       ENLARGE THE TIME TO
14   NATIONSTAR MORTGAGE LLC d/b/a                     RESPOND TO PLAINTIFF’S
     MR. COOPER, a Delaware limited                    COMPLAINT
15   liability company, and DOES 1 through
     10, inclusive,
16
                      Defendants.
17

18

19          Pending before the Court in this putative class action alleging unlawful
20   foreclosure practices is Defendant Nationstar Mortgage LLC d/b/a Mr. Cooper’s
21   (“Nationstar”) Ex Parte Application to Enlarge the Time to Respond to the Complaint
22   (doc. no. 8 (“Ex Parte”)). Plaintiff filed an opposition and Nationstar replied. For
23   the reasons which follow, the Ex Parte is granted.
24          Nationstar seeks an extension until December 10, 2020, to investigate the
25   matter before responding to the complaint. Plaintiff opposes (doc. no. 9) claiming
26   prejudice due to a parallel class action pending in the United States District Court for
27   the District of Maryland, Robinson v. Nationstar Mortgage LLC, case no. 14-cv-
28   03667-TDC (“Robinson”).
     Order Granting Ex Parte Application           1             Case No. 20-cv-2202-L-BLM
     to Enlarge the Time to Respond to Complaint
Case 3:20-cv-02202-L-BLM Document 11 Filed 11/19/20 PageID.131 Page 2 of 2



 1          A class action settlement has been approved on a preliminary basis in Robinson
 2   but has not yet been finally approved. Plaintiff is a member of the class. She received
 3   notice of the Robinson class action on October 1, 2020. The date to object or opt out
 4   is November 27, 2020. Plaintiff intends to object to the Robinson settlement arguing
 5   its release provision is too broad and ambiguous, as she apparently does not wish the
 6   release to bar her action pending in this Court. The parties in this case disagree about
 7   the effect of the Robinson release on Plaintiff’s claims in this case, assuming the
 8   release remains a part of the Robinson settlement agreement after the final settlement
 9   approval motion is heard. That motion is set for December 10, 2020 in the District
10   of Maryland.       Plaintiff asserts, without explaining, that her claims will be
11   “threatened” (doc. no. 9 at 3) if Nationstar is granted an extension until December 10
12   to file a response in this action but would not be threatened if the response is filed on
13   or before November 27. (See id. at 3-4.)
14          It is not apparent from Plaintiff’s opposition how she would be prejudiced by
15   an extension of time for Nationstar to respond to the complaint in this action. On the
16   other hand, Nationstar has shown good cause pursuant to Federal Rule of Civil
17   Procedure 6(b) to extend its due date. Accordingly, its Ex Parte application is
18   GRANTED. No later than December 10, 2020, Nationstar shall file its response to
19   the Complaint.
20          IT IS SO ORDERED.
21

22   Dated: November 19, 2020

23

24

25

26
27

28
     Order Granting Ex Parte Application           2              Case No. 20-cv-2202-L-BLM
     to Enlarge the Time to Respond to Complaint
